Exhibit 10.34

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 WITHOUT
RESTRICTION, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE
SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES PROVIDED THAT SUCH PLEDGE DOES NOT
CONSTITUTE OR RESULT IN A TRANSFER OF THE SECURITIES UNDER ANY APPLICABLE LAWS,
RULES OR REGULATIONS.

No.                    

GEORESOURCES, INC.

WARRANT TO PURCHASE              SHARES OF

COMMON STOCK, PAR VALUE $0.01 PER SHARE

For VALUE RECEIVED,              (“Warrantholder”), is entitled to purchase,
subject to the provisions of this Warrant, from GEORESOURCES, INC., a Colorado
corporation (“Company”), at any time not earlier than the date that is six
months after the date hereof (the “Initial Exercise Date”) and not later than
5:00 P.M., Eastern time, on June 9, 2013 (the “Expiration Date”), at an exercise
price per share equal to $32.43 (the “Exercise Price”),              shares
(“Warrant Shares”) of the Company’s Common Stock, par value $0.01 per share
(“Common Stock”). The number of Warrant Shares purchasable upon exercise of this
Warrant and the Exercise Price shall be subject to adjustment from time to time
as described herein.

Section 1. Registration. The Company shall maintain books for the transfer and
registration of this Warrant. Upon the initial issuance of this Warrant, the
Company shall issue and register this Warrant in the name of the Warrantholder.

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration. Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
thereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
to the effect that such transfer is exempt from the registration requirements of
the Securities Act, to establish that such transfer is being made in accordance
with the terms hereof, and a new Warrant shall be issued to the transferee and
the surrendered Warrant shall be canceled by the Company.



--------------------------------------------------------------------------------

Section 3. Exercise of Warrant.

(a) This Warrant may be exercised in whole or in part at any time on or after
the Initial Exercise Date and prior to the Expiration Date upon delivery of the
notice of exercise form attached hereto as Appendix A (the “Notice of Exercise”)
and payment by cash, certified check or wire transfer (or, in certain
circumstances, by cashless exercise as provided in Section 3(d)) for the
aggregate Exercise Price for that number of Warrant Shares then being purchased,
to the Company during normal business hours on any day other than a Saturday or
Sunday on which banks are open for business in New York City (a “Business Day”)
at the Company’s principal executive offices (or such other office or agency of
the Company as the Company may designate by notice to the Warrantholder). The
Warrant Shares so purchased shall be deemed to be issued to the Warrantholder or
the Warrantholder’s designee, as the record owner of such shares, as of 5:00
P.M. New York City time on the date on which the aggregate Exercise Price shall
have been paid and the completed Notice of Exercise shall have been delivered.
Certificates for the Warrant Shares so purchased, representing the aggregate
number of shares specified in the Notice of Exercise, shall be transmitted by
the Company’s transfer agent by crediting the account of the Warrantholder’s
prime broker with The Depository Trust Company (“DTC”) through its Deposit /
Withdrawal At Custodian (“DWAC”) system if the Company is a participant in such
system, and otherwise by physical delivery to the address specified by the
Warrantholder in the Notice of Exercise, within a reasonable time, not exceeding
three (3) Trading Days (as defined below) after this Warrant shall have been so
exercised, including payment of the aggregate Exercise Price and the delivery of
a completed Notice of Exercise (the “Warrant Share Delivery Date”). The
certificates so delivered shall be in such denominations as may be requested by
the Warrantholder and shall be registered in the name of the Warrantholder or
such other name as shall be designated by the Warrantholder in the Notice of
Exercise. In addition to any other rights available to the Warrantholder, if the
Company fails to deliver to the Warrantholder a certificate or certificates
representing the Warrant Shares pursuant to an exercise on or before this
Warrant Share Delivery Date, and if after such date the Warrantholder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Warrantholder
of the Warrant Shares which the Warrantholder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall either (i) pay cash to the
Warrantholder in an amount equal to the Warrantholder ‘s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such shares of Common Stock) or credit
such Holder’s balance account with DTC shall terminate, or (ii) promptly honor
its obligation to deliver to the Warrantholder a certificate or certificates
representing such shares of Common Stock or credit such Warrantholder’s balance
account with DTC and pay cash to the Warrantholder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of exercise.
Warrantholder shall provide the Company written notice indicating the amounts
payable to the Warrantholder in respect to the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Warrantholder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of this Warrant as required pursuant to the terms hereof.
Notwithstanding anything herein to the contrary, the Warrantholder shall not be
required to physically surrender this Warrant to the Company until

 

2



--------------------------------------------------------------------------------

the Warrantholder has purchased all of the Warrant Shares available hereunder
and this Warrant has been exercised in full, in which case, the Warrantholder
shall surrender this Warrant to the Company for cancellation within three
(3) Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The
Warrantholder and the Company shall maintain records showing the number of
Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one Business Day of
receipt of such notice. In the event of any dispute or discrepancy, the records
of the Company’s transfer agent shall be controlling and determinative in the
absence of manifest error. The Warrantholder and any assignee, by acceptance of
this Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof. For purposes of this
Warrant (i) a “Trading Day” means (A) a day on which the Common Stock is traded
on a Trading Market (as defined below), or (B) if the Common Stock is not listed
on a Trading Market, a day on which the Common Stock is traded on the over the
counter market, as reported by the National Association of Securities Dealers,
Inc. OTC Bulletin Board (the “Bulletin Board”), or (C) if the Common Stock is
not quoted on the Bulletin Board, a day on which prices for the Common Stock are
reported in the Pink Sheets published by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed, quoted or
reported as set forth in (A), (B) and (C) hereof, then Trading Day shall mean a
Business Day and (ii) “Trading Market” means the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NASDAQ Global Select Market, the NASDAQ Global Market, The NASDAQ
Capital Market, the American Stock Exchange or the New York Stock Exchange.

In addition to any other rights available to the Warrantholder, if the Company
fails to deliver to the Warrantholder a certificate or certificates representing
the Warrant Shares pursuant to an exercise on or before the Warrant Share
Delivery Date, the Company shall be liable to the Warrantholder for liquidated
damages in an amount equal to 1.5% of the aggregate Exercise Price of the
Warrant Shares issuable pursuant to such exercise for each thirty (30) day
period (or pro rata for any portion thereof) beyond the Warrant Share Delivery
Date.

(b) If this Warrant shall have been exercised in part, the Company shall, at its
own expense and at the time of delivery of the certificate or certificates
representing Warrant Shares, deliver to the Warrantholder a new Warrant
evidencing the rights of the Warrantholder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical to this Warrant.

(c) Notwithstanding anything to the contrary herein, the Warrantholder shall not
have the right to exercise any portion of this Warrant, pursuant to Section 3 or
otherwise, to the extent that after giving effect to such issuance after
exercise, the Warrantholder (together with the Warrantholder’s affiliates), as
set forth on the applicable Notice of Exercise, would beneficially own in excess
of 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to such issuance. For purposes of the foregoing sentence,
the

 

3



--------------------------------------------------------------------------------

number of shares of Common Stock beneficially owned by the Warrantholder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, nonexercised portion
of this Warrant beneficially owned by the Warrantholder or any of its affiliates
and (B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other shares
of Common Stock or Warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the
Warrantholder or any of its affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3(c), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act, it being
acknowledged by the Warrantholder that the Company is not representing to the
Warrantholder that such calculation is in compliance with Section 13(d) of the
Exchange Act and the Warrantholder is solely responsible for any schedules
required to be filed in accordance therewith. For purposes of this Section 3(c),
in determining the number of outstanding shares of Common Stock, the
Warrantholder may rely on the number of outstanding shares of Common Stock as
reflected in the latest of (x) the Company’s most recent Form 10-Q or Form 10-K,
as the case may be, (y) a more recent public announcement by the Company or
(z) any other notice by the Company or the Company’s transfer agent setting
forth the number of shares of Common Stock outstanding. Following the written or
oral request of the Warrantholder, the Company shall, or shall cause its
transfer agent to, within two Trading Days confirm orally and in writing to the
Warrantholder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Warrantholder or its Affiliates since the date as
of which such number of outstanding shares of Common Stock was reported. The
provisions of this Section 3(c) may be waived by the Warrantholder, at the
election of the Warrantholder, upon not less than 61 days’ prior notice to the
Company, and the provisions of this Section 3(c) shall continue to apply until
such 61st day (or such later date, as determined by the Warrantholder, as may be
specified in such notice of waiver).

(d) Notwithstanding any other provision contained herein to the contrary, so
long as the Company is required under the Registration Rights Agreement dated as
of June 5, 2008 among the Company and the investors party thereto (the
“Registration Rights Agreement”) to have effected the registration of the
Warrant Shares for sale to the public pursuant to a Registration Statement (as
such term is defined in the Registration Rights Agreement), if the Warrant
Shares may not be freely sold to the public for any reason (including, but not
limited to, the failure of the Company to have effected the registration of the
Warrant Shares, the failure to have a current prospectus available for delivery
or otherwise, or during the period of any Allowable Grace Period (as defined in
the Registration Rights Agreement)), the Warrantholder may elect to receive,
without the payment by the Warrantholder of the aggregate Exercise Price in
respect of the shares of Common Stock to be acquired, shares of Common Stock
equal to the value of this Warrant or any portion hereof by the surrender of
this Warrant (or such portion of this Warrant being so exercised) together with
the Net Issue Election Notice annexed hereto as Appendix B duly executed, at the
office of the Company. Thereupon, the Company shall issue to the Warrantholder
such number of fully paid, validly issued and nonassessable shares of Common
Stock as is computed using the following formula:

 

4



--------------------------------------------------------------------------------

X = Y (A - B)

A

where

X = the number of shares of Common Stock which the Warrantholder has then
requested be issued to the Warrantholder;

Y = the number of Warrant Shares covered by this Warrant that the Warrantholder
is surrendering at such time for cashless exercise (including both shares to be
issued to the Warrantholder and shares to be canceled as payment therefor);

A = the Market Price (as defined below) of one share of Common Stock as at the
time the net issue election is made; and

B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.

Section 4. Compliance with the Securities Act of 1933. If the Registration
Statement is not effective at any time that this Warrant is exercised, (i) the
Warrant Shares issued upon such exercise shall be “restricted securities,”
(ii) the stock certificate evidencing the Warrant Shares shall bear a
restrictive legend set forth on the first page of this Warrant unless counsel to
the Company is of the opinion that such legend is not necessary. In addition, as
a condition precedent to issuance of the Warrant Shares upon such exercise, the
Warrantholder shall be required to execute an investment representation
statement in the form provided by the Company as evidence of the Warrantholder’s
qualifications to purchase Common Stock in a “private placement” that is exempt
from registration pursuant to Section 4(2) of the Securities Act.

Section 5. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid. The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for this Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of this Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.

 

5



--------------------------------------------------------------------------------

Section 7. Reservation of Common Stock. The Company hereby represents and
warrants that there have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this
Section 7, out of the authorized and unissued shares of Common Stock, sufficient
shares to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
this Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

Section 8. Adjustments. The Exercise Price and number of Warrant Shares subject
to this Warrant shall be subject to adjustment from time to time as set forth in
this Section 8.

(a) If the Company shall, at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the number of Warrant Shares
purchasable upon exercise of this Warrant and the Exercise Price in effect
immediately prior to the date upon which such change shall become effective,
shall be adjusted by the Company so that the Warrantholder thereafter exercising
this Warrant shall be entitled to receive the number of shares of Common Stock
or other capital stock which the Warrantholder would have received if this
Warrant had been exercised immediately prior to such event upon payment of an
Exercise Price that has been adjusted to reflect a fair allocation of the
economics of such event to the Warrantholder. Such adjustments shall be made
successively whenever any event listed above shall occur.

(b) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected (each, a “Fundamental Transaction”), then, as a condition of such
Fundamental Transaction, lawful and adequate provision shall be made whereby
each Warrantholder shall thereafter have the right to exercise this Warrant and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, such shares of stock, securities or assets as would have been
issuable or payable with respect to or in exchange for a number of Warrant
Shares equal to the number of Warrant Shares immediately theretofore issuable
upon exercise of this Warrant, had this Warrant been exercised in full
immediately prior to such Fundamental Transaction (the “Transaction
Consideration”), and in any such case appropriate provision (as determined in
good faith by the Board of Directors of the Company) shall be made with respect
to the rights and interests of each Warrantholder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the Exercise
Price) shall thereafter be applicable, as nearly equivalent as may be
practicable in relation to any Transaction Consideration deliverable upon the
exercise hereof. The Company shall not effect any such Fundamental Transaction
unless prior to or simultaneously with the consummation thereof the successor
corporation or entity (if other than the Company) resulting from such

 

6



--------------------------------------------------------------------------------

consolidation or merger, or the corporation or entity purchasing or otherwise
acquiring such assets or other appropriate corporation or entity shall assume
the obligation to deliver to the Warrantholder, at the last address of the
Warrantholder appearing on the books of the Company, such Transaction
Consideration as, in accordance with the foregoing provisions, the Warrantholder
may be entitled to receive upon exercise hereof, and the other obligations under
this Warrant. Without limiting the generality of the foregoing, the terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 8(b) and insuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. The aggregate Exercise Price for this
Warrant will not be affected by any such Fundamental Transaction, but the
Company shall apportion such aggregate Exercise Price among the Transaction
Consideration in a reasonable manner reflecting the relative value of any
different components of the Transaction Consideration, if applicable. If holders
of Common Stock are given any choice as to the securities, cash or property to
be received in a Fundamental Transaction, then the Warrantholder shall be given
the same choice as to the Transaction Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. At the
Warrantholder’s request, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Warrantholder a new Warrant
consistent with the foregoing provisions and evidencing the Warrantholder’s
right to purchase the Transaction Consideration for the aggregate Exercise Price
upon exercise thereof. Notwithstanding the foregoing provisions of this
Section 8(b), in the event of a Fundamental Transaction, other than a
Fundamental Transaction in which the successor corporation is a publicly traded
corporation whose common stock is quoted or listed for trading on a Trading
Market assumes this Warrant such that this Warrant or any warrant issued in
substitution herefor shall be exercisable for the publicly traded common stock
of such successor corporation, then the Company or any successor entity shall
pay at the Warrantholder’s option, exercisable at any time concurrently with or
within 30 days after the consummation of the Fundamental Transaction, an amount
of cash equal to the value of this Warrant as determined in accordance with the
Black Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (i) a price per share of Common Stock equal to the VWAP (as defined
below) of the Common Stock for the Trading Day immediately preceding the date of
consummation of the applicable Fundamental Transaction, (ii) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of the date of consummation of the applicable
Fundamental Transaction and (iii) an expected volatility equal to the 100 day
volatility obtained from the “HVT” function on Bloomberg L.P. determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction. The provisions of this Section 8(b) shall similarly
apply to successive Fundamental Transactions. For purposes of this Warrant
“VWAP” means for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the volume weighted average of the prices per share of the
Common Stock traded on such date (or the nearest preceding date) on the Trading
Market on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P. (based on a Trading Day from 9:30 A.M. New York City time to 4:00
P.M. New York City time); (b) if the Common Stock is not then listed or quoted
on a Trading Market and if prices for the Common Stock are then quoted on the
Bulletin Board, the volume weighted average of the prices per share of the
Common Stock traded on such date (or the nearest preceding date) on the

 

7



--------------------------------------------------------------------------------

Bulletin Board; (c) if the Common Stock is not then listed or quoted on the
Bulletin Board and if prices for the Common Stock are then reported in the Pink
Sheets published by Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the last bid price per share
of the Common Stock so reported on such date (or the most recent bid price if
none is reported for such date); or (d) in all other cases, the fair market
value of a share of Common Stock as determined by an independent appraiser
selected in good faith by the Board of Directors of the Company.

(c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (i) if the Common Stock is then listed on a national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (ii) if the Common Stock is
then quoted on The Nasdaq Stock Market, Inc. (“Nasdaq”), the Bulletin Board or
such similar exchange or association, the closing sale price of one share of
Common Stock on Nasdaq, the Bulletin Board or such other exchange or association
on the last trading day prior to the Valuation Date or, if no such closing sale
price is available, the average of the high bid and the low asked price quoted
thereon on the last trading day prior to the Valuation Date; or (iii) if the
Common Stock is not then listed on a national stock exchange or quoted on
Nasdaq, the Bulletin Board or such other exchange or association, the fair
market value of one share of Common Stock as of the Valuation Date, shall be
determined in good faith by the Board of Directors of the Company and the
Warrantholder. If the Common Stock is not then listed on a national securities
exchange or quoted on Nasdaq, the Bulletin Board or such other exchange or
association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the fair market value of a share of Common Stock as determined by the Board
of Directors of the Company. In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the fair market value in
respect of this Section 8(c), the Company and the Warrantholder shall jointly
select an appraiser, who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne equally by the Company and the Warrantholder. Such adjustment shall be
made successively whenever such a payment date is fixed.

(d) An adjustment to the Exercise Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.

 

8



--------------------------------------------------------------------------------

(e) In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

(f) Except as provided in Section 8(g), if and whenever the Company shall issue
or sell, or is, in accordance with any of Sections 8(f)(1) - (7), deemed to have
issued or sold, any shares of Common Stock for no consideration or for a
consideration per share less than the Exercise Price in effect immediately prior
to the time of such issue or sale, then and in each such case (a “Trigger
Issuance”) the then-existing Exercise Price, shall be reduced, as of the close
of business on the effective date of the Trigger Issuance, to a price determined
as follows:

 

Adjusted Exercise Price =

  (A x B) + D         A+C    

where

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

“B” equals the Exercise Price in effect immediately preceding such Trigger
Issuance;

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be greater than the Exercise Price in effect prior to
such Trigger Issuance.

For purposes of this Section 8(f), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this Section 8(f), other than Excluded Issuances (as defined in
Section 8(g)).

For purposes of this Section 8(f), the following Sections 8(f)(1) - (f)(7) shall
also be applicable:

(1) Issuance of Rights or Options. In case at any time the Company shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or

 

9



--------------------------------------------------------------------------------

exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Exercise Price in effect immediately prior
to the time of the granting of such Options, then the total number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Exercise Price. Except as otherwise provided in
Section 8(f)(3), no adjustment of the Exercise Price shall be made upon the
actual issue of such Common Stock or of such Convertible Securities upon
exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.

(2) Issuance of Convertible Securities. In case the Company shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Exercise Price in effect immediately prior to
the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Exercise Price,
provided that (a) except as otherwise provided in Section 8(f)(3), no adjustment
of the Exercise Price shall be made upon the actual issuance of such Common
Stock upon conversion or exchange of such Convertible Securities and (b) no
further adjustment of the Exercise Price shall be made by reason of the issue or
sale of Convertible Securities upon

 

10



--------------------------------------------------------------------------------

exercise of any Options to purchase any such Convertible Securities for which
adjustments of the Exercise Price have been made pursuant to the other
provisions of Section 8(f).

(3) Change in Option Price or Conversion Rate. Upon the happening of any of the
following events, namely, if the purchase price provided for in any Option
referred to in Section 8(f)(l), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 8(f)(1) or Section 8(f)(2), or the rate at which Convertible Securities
referred to in Section 8(f)(1) or Section 8(f)(2) are convertible into or
exchangeable for Common Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Exercise Price in effect at the time of such event shall
forthwith be readjusted to the Exercise Price which would have been in effect at
such time had such Options or Convertible Securities still outstanding provided
for such changed purchase price, additional consideration or conversion rate, as
the case may be, at the time initially granted, issued or sold. On the
termination of any Option for which any adjustment was made pursuant to this
Section 8(f) or any right to convert or exchange Convertible Securities for
which any adjustment was made pursuant to this Section 8(f) (including without
limitation upon the redemption or purchase for consideration of such Convertible
Securities by the Company), the Exercise Price then in effect hereunder shall
forthwith be changed to the Exercise Price which would have been in effect at
the time of such termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such termination, never been issued.

(4) Stock Dividends. Subject to the provisions of this Section 8(f), in case the
Company shall declare a dividend or make any other distribution upon any stock
of the Company (other than the Common Stock) payable in Common Stock, Options or
Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

(5) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor, after deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company, after deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any Options shall be issued in connection with the
issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options

 

11



--------------------------------------------------------------------------------

by the parties thereto, such Options shall be deemed to have been issued for
such consideration as determined in good faith by the Board of Directors of the
Company. If Common Stock, Options or Convertible Securities shall be issued or
sold by the Company and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Company shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes Option
Pricing Model or another method mutually agreed to by the Company and the
Warrantholder). The Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder as to the fair market value of the
Additional Rights. In the event that the Board of Directors of the Company and
the Warrantholder are unable to agree upon the fair market value of the
Additional Rights, the Company and the Warrantholder shall jointly select an
appraiser, who is experienced in such matters. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
evenly by the Company and the Warrantholder.

(6) Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(7) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this Section 8(f).

(8) Nasdaq Limitation. Notwithstanding any other provision in Section 8(f) to
the contrary, if a reduction in the Exercise Price pursuant to Section 8(f)
(other than as set forth in this Section 8(f)(8)) would require the Company to
obtain stockholder approval of the transactions contemplated by the Purchase
Agreement pursuant to Nasdaq Marketplace Rule 4350(i) and such stockholder
approval has not been obtained, (i) the Exercise Price shall be reduced to the
maximum extent that would not require stockholder approval under such Rule, and
(ii) the Company shall use its commercially reasonable efforts to obtain such
stockholder approval as soon as reasonably practicable, including by calling a
special meeting of stockholders to vote on such Exercise Price adjustment.

(g) Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the Exercise Price in the case of the
issuance of (A) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Company in connection with
their service as directors of the Company, their

 

12



--------------------------------------------------------------------------------

employment by the Company or their retention as consultants by the Company
pursuant to an equity compensation program approved by the Board of Directors of
the Company or the compensation committee of the Board of Directors of the
Company, (B) shares of Common Stock issued upon the conversion or exercise of
Options or Convertible Securities issued prior to the date hereof; provided that
neither the conversion price or exercise price nor number of shares issuable
under such Options or Convertible Securities is amended, modified or changed
after the date hereto other than pursuant to the provisions of such Options or
Convertible Securities as they exist as of the date hereof, (C) securities
issued pursuant to that certain Purchase Agreement dated June 5, 2008, among the
Company and the Investors named therein (the “Purchase Agreement”) and
securities issued upon the exercise or conversion of those securities, and
(D) shares of Common Stock issued or issuable by reason of a dividend, stock
split or other distribution on shares of Common Stock (but only to the extent
that such a dividend, split or distribution results in an adjustment in the
Exercise Price pursuant to the other provisions of this Warrant) (collectively,
“Excluded Issuances”).

(h) Upon any adjustment to the Exercise Price pursuant to Section 8(f), the
number of Warrant Shares purchasable hereunder shall be adjusted by multiplying
such number by a fraction, the numerator of which shall be the Exercise Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Exercise Price in effect immediately thereafter. Notwithstanding any
other provisions of Section 8(f) to the contrary, no adjustment provided for in
Section 8(f) shall result in a reduction of the Exercise Price to an amount less
than $32.43 per Warrant Share (as appropriately adjusted for the occurrence of
any events listed in Sections 8(a), 8(b) or 8(c)).

Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.

Section 10. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

Section 11. Notices to Warrantholder. Upon the happening of any event requiring
an adjustment of the Exercise Price, the Company shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Company, stating the adjusted Exercise Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

Section 12. Identity of Transfer Agent. The Transfer Agent for the Common Stock
is Wells Fargo Shareowner Services. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by this
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent.

 

13



--------------------------------------------------------------------------------

Section 13. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

If to the Company:

GeoResources, Inc.

110 Cypress Station Drive

Suite 220

Houston, TX 77090

Fax: 281-537-8324

Attention: Frank A. Lodzinski, President

With a copy to:

Jones & Keller, P.C.

1625 Broadway, 16th Floor

Denver, CO 80202

Fax: 303-573-0769

Attention: Reid A. Godbolt, Esq.

Section 14. Registration Rights. The initial Warrantholder is entitled to the
benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as provided in the Registration
Rights Agreement, and any subsequent Warrantholder may be entitled to such
rights.

Section 15. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

Section 16. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action,

 

14



--------------------------------------------------------------------------------

proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The Company and,
by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

Section 17. No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.

Section 18. Amendment; Waiver. This Warrant is one of a series of Warrants of
like tenor issued by the Company pursuant to the Purchase Agreement and
initially covering an aggregate of 613,336 shares of Common Stock (collectively,
the “Company Warrants”). Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 8 of this Warrant) upon
the written consent of the Company and the holders of Company Warrants
representing at least 50% of the number of shares of Common Stock then subject
to all outstanding Company Warrants (the “Majority Holders”); provided, that
(x) any such amendment or waiver must apply to all Company Warrants; and (y) the
number of Warrant Shares subject to this Warrant, the Exercise Price and the
Expiration Date may not be amended, and the right to exercise this Warrant may
not be altered or waived, without the written consent of the Warrantholder.

Section 19. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 9th day of June, 2008.

 

GEORESOURCES, INC. By:  

 

Name:   Frank A. Lodzinski Title:   President and Chief Executive Officer

 

16



--------------------------------------------------------------------------------

APPENDIX A

GEORESOURCES, INC.

WARRANT EXERCISE FORM

To [Name] :

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Exercise Price and surrender of this Warrant,             
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:

 

 

 

   

Name

    Address    

 

   

 

    Federal Tax ID or Social Security No.  

 

  and delivered by   (certified mail to the above address, or    
(electronically            (provide DWAC Instructions:    
                        ), or               (other  
                                                 ) (specify):.  

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Warrantholder of the Warrant submitting
this Exercise Notice that, after giving effect to the exercise provided for in
this Exercise Notice, such Warrantholder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds 4.99%
of the total outstanding shares of Common Stock as determined pursuant to the
provisions of Section 3(c) of this Warrant. In determining whether the
Warrantholder (together with its affiliates) will not have beneficial ownership
(together with the beneficial ownership of the Warrantholder’s affiliates) of a
number of shares of Common Stock which exceeds 4.99%, the Company may rely on
the above representation and warranty of the Warrantholder.

 

A-1



--------------------------------------------------------------------------------

Dated:                    ,             

 

Note:   The signature must correspond with      Signature:  

 

     

 

the name of the Warrantholder as written

on the first page of this Warrant in every

particular, without alteration or enlargement

or any change whatever, unless this Warrant

has been assigned.

 

 

     Name (please print)     

 

    

 

     Address     

 

     Federal Identification or      Social Security No.      Assignee:     

 

    

 

    

 

  

 

2



--------------------------------------------------------------------------------

APPENDIX B

GEORESOURCES, INC.

NET ISSUE ELECTION NOTICE

To: [Name]

Date: [                            ]

The undersigned hereby elects under Section 3(d) of this Warrant to surrender
the right to purchase [            ] shares of Common Stock pursuant to this
Warrant and hereby requests the issuance of [            ] shares of Common
Stock. The certificate(s) for the shares issuable upon such net issue election
shall be issued in the name of the undersigned or as otherwise indicated below.

 

 

Signature

 

Name for Registration

 

Mailing Address

 

B-1